﻿On behalf of the Government and people
of Papua New Guinea, I congratulate you, Sir, on your election as President of the
forty-fifth session of the General Assembly. I am confident that with your able
leadership and guidance the Assembly will deal with its work in a positive and
constructive manner. I also wish to place on record my country's appreciation of
the contribution made by your predecessor, Major-General Joseph Garba of Nigeria,
to the work of the Assembly last year.

We acknowledge that the world of today is highly volatile and interdependent,
and the need for an organization such as the United Nations is more important today
than ever before. New challenges are now being faced within the framework of the
United Nations system. The United Nations, we believe, provide the appropriate
forum ,or the international community to solve problems through consultation and
dialogue, without the need to resort to violence. The achievements, over the
years, of the United Nations system are commendable, particularly in the areas of
disarmament, decolonisation, the environment, economic development, social justice and the maintenance of world peace. The United Nations can contribute further to 
international stability and social harmony, but this can occur only through 
goodwill and with the tolerance and understanding of all member nations. Papua New 
Guinea is committed to the United Nations and what it represents, and will continue 
to play its part in achieving world peace and harmony. 

Complex problems and challenges continue to face us this year, but the 
Assembly is convening at a time of great hope, a time of profound changes in 
relationships between nations. We have witnessed a marked improvement in East-West 
relations, particularly between the Super-Powers. The era of the cold war is 
vanishing, bringing hope, opportunity and, for some, uncertainty. Massive shifts 
in the world political order will invariably be reflected in changing economic 
relationships. 

We acknowledge with satisfaction the comprehensive report by the 
Secretary-General, particularly with regard to the United Nations involvement in 
the achievement of independence for Namibia and progress in negotiations for 
peaceful settlements of regional conflicts in Cambodia, Afghanistan, Western 
Sahara, Central America, South Africa and, more recently, the Persian Gulf. The 
report also addresses other pressing issues such as human rights, drugs, 
disarmament, the environment, trade, finance and debt servicing. 

Although major conflicts and tensions may appear to be peripheral to us in the 
South Pacific, we are not immune to their effects. We feel their impact on our 
economy, our international obligations, and our moral convictions. 

I speak today in full awareness of the international media publicity, both 
positive and adverse, that Papua New Guinea has attracted over the past two years. 
The increased activity in our petroleum and mining sectors, the closure of the 
Bougainville copper mine in May last year and the subsequent unrest in that 
province of our country have focused attention on Papua New Guinea. Unfortunately 
for Papua New Guinea, the Bougainville and law-and-order crises have tended to 
attract more attention than the many positive developments taking place in the 
country. Like many developing countries we have our share of problems, and we are 
addressing them with energy and determination. Initiatives have been taken by my 
government to promote economic growth, to further develop education and training 
opportunities, particularly in tertiary and technical areas, and to generate 
employment and income opportunities. At the same time. we are developing the 
capacity of the public service and strengthening law-enforcement agencies. 

As a result of the closure of Bougainville mine, my government, with the help 
of the World Bank, the International Monetary Fund and other international and 
national aid agencies, has developed an integrated structural adjustment programme 
to assist Papua New Guinea through a difficult series of short-term problems. 
Among other things, the programme will ensure that major resources are 
progressively developed for the benefit of the country and its people. 

A first round of negotiations with Bougainville leaders produced an accord and 
the basis for the restoration of services by the national Government to that 
troubled island. My Government is committed to continued peaceful dialogue with 
the people of Bougainville that together we can achieve an amicable settlement 
of the crisis and a return to normalcy. 

The South Pacific Community is made up predominantly of small, island States, 
scattered throughout a vast ocean. For a long time our interests and well-being 
have been accorded the lowest priority by world military and economic Powers. We 
are vitally concerned about our region. Like others, we in the Pacific wish to 
develop under conditions of peace and security. Most Pacific nations depend on a 
small number of agricultural and marine products for their livelihood and export 
income. For these reasons we concluded the South Pacific Nuclear-Free-Zone Treaty, 
The Convention for the Protection and Development of the Natural Resources and 
Environment of the South Pacific region, and the Convention for the Prohibition of 
Drift-net Fishing in the South Pacific. We therefore strongly deplore nuclear 
activities and the dumping of toxic waste , which threaten our fragile ecosystems. 
We also view with deep concern wanton exploitation of our resources. 

This year marks the thirtieth anniversary of the historic Declaration on the 
Granting of Independence to Colonial Countries and Peoples. It also ushers in the 
International Decade for the Eradication of Colonialism. Papua New Guinea urges 
that the progress of decolonisation should be accelerated and strengthened as part 
of the present favourable disposition surrounding the work of the United Nations. 
We are pleased that positive measures are continually being pursued in New 
Caledonia by the French authorities to provide a framework for a peaceful evolution 
of the Territory towards an act of self-determination and independence. We urge 
that any act of self-determination should be consistent with United Nations
principles and practices, and that all options, including independence, should be open.


In order that a well-informed decision may be made, the Administering Authority and 
others should further expand their assistance for education and training, in 
particular for the Kanak population.  New Caledonia is on the United Nations list of Non-Self-Governing Territories. Therefore, it is incumbent upon the United Nations to continue to
monitor developments in New Caledonia. It is our express hope that the Administering Authority will facilitate regular visits to New Caledonia by inviting visiting missions of the United Nations. 

Apart from New Caledonia, there are other Pacific islands still under the 
shackles of colonialism. It is our hope that the Administering Authorities 
concerned will accord genuine self-determination to these countries. 

We in the Pacific have always been aware of the importance of protecting the 
environment. Indeed, the cultural and physical survival of many of our countries 
depends on the proper management of that environment. The Convention for the 
protection and Development of the Natural Resources and Environment of the South 
Pacific Region, to which I referred earlier, is a clear indication of the 
importance we attach to this issue. 

We are greatly concerned that, in spite of ominous warnings about the future 
of this Earth, expected climatic changes and predictions of dramatic rises in the 
levels of the sea, gases responsible for the greenhouse effect continue to be 
emitted without strict regulation. It is our fervent hope that countries, particularly industrialized countries,  will effect significant cuts in the emission of greenhouse gases, including the establishment of obligatory emission reduction standards. 

We continue to oppose the disposal of toxic waste at sea unless it conforms 
with standards Prescribed under the London dumping convention. 

The United States has taken stringent precautions in destroying chemical 
weapons on Johnston atoll. We take little comfort in suggestions that Johnston 
atoll should be the permanent disposal site for the American chemical weapons 
destruction programme. We urge the United States not to use the facility as a 
permanent site for the disposal of chemical weapons and toxic waste, and I express 
our firm belief that it should be closed done once the current operations have been 
completed. We will also continue strongly to oppose French nuclear testing at 
Mururoa and Fangataufa atolls. 

Pacific islanders have close affinity to the sea, and their dependence upon 
its resources needs no emphasis. Papua New Guinea is, therefore, pleased with the 
progress made on the elimination of driftnet fishing. 
We welcome the decision taken by Japan to cease drift netting a year in advance 
of the date stipulated in resolution 441225. We urge the Government of Japan and 
other distant water fishing nations to enter into negotiations with us on acceptable 
arrangements.
 
Papua New Guinea's desire to participate meaningfully in the resolution of 
regional problems brings us into regular interaction with member countries of the 
Association of South-East Asian Nations (ASEAN). ASEAN has taken many important 
initiatives, particularly in the South-East Asian region, which we have fully 
supported. 

We would like to acknowledge with satisfaction the leading role that both the 
Soviet Union and the United States have played, in recent years, to reduce tensions 
in the world. Their efforts and those of other States in the United Nations 
Security Council deserve our full support. Papua New Guinea is aware that progress 
made in the search for solutions to problems in Cambodia, Afghanistan, Western 
Sahara, the Middle East, the Korean peninsula and southern Africa is directly 
related to the convergence of views between the super-Powers and the permanent 
members of the Security Council. 

Papua new Guinea welcomes the announcement by Viet Nam to withdraw its troops 
completely from Cambodia. we commend the efforts of the ASEAN group of countries, Australia and the United Nations Security Council, in devising the united formula for the resolution of the Cambodian problem. Papua New Guinea believes that United 
nations involvement is necessary in order to ensure free and fair elections in Cambodia. 


In the Korean peninsula, my Government looks forward to the re-unification of 
North and South Korea. We support initiatives by both nations to reach a peaceful 
re-unification of Korean people, and urge them to continue on the path of 
reconciliation. In the same time, we support the admission of both North and South 
Korea to the United Nations as full Members. We believe this will facilitate 
dialogue and hasten the re-Unification process. 

The question of northern Sahara appears to be nearing resolution. The 
Secretary-General's settlement proposals, announced  on 11 August 1988, offer the 
chance to resolve this thorny issue once and for all. Members of the United 
Nations have a responsibility to see that the people of Western Sahara are able to 
exercise their right to self-determination. Thus, the organization and the 
supervision of a referendum by the United Nations in co-operation with the 
Organization of African Unity must be allowed to take place. 

The situation in the Middle East continues to cause us grave concern. My 
Government has always maintained that the Palestinians have a right to a homeland, 
just as much as Israel has a right to exist within secure borders. These two 
conditions appear to be prerequisites if a lasting solution to this problem is to 
be achieved. 



We have strongly condemned the use of force as a means of solving 
disputes and, in this context, Papua New Guinea continues to be alarmed at and 
condemn Iraq's invasion and continued occupation of Kuwait since 2 August 1990. 
As a member of the United Nations, my Government is committed to supporting the 
trade and economic embargo against Iraq sponsored by the United Nations Security 
Council. We urge all members of this Assembly to continue to co-operate in seeking 
a peaceful solution to this crisis. 

My Government believes strongly that international pressure and sanctions have 
resulted in the gradual dismantling of the apartheid system. Developments in South 
Africa offer reason for guarded optimism. After years of oppression and injustice, 
the creation of a genuine non-racial democracy may at last be a real possibility. 
We have a continuing responsibility to encourage the process of reconciliation and 
democratic reconstruction. 

We are saddened by the recent riots in the black townships involving the rival 
groups of the African National Congress (ANC) and Zulu Inkatha movements, which 
have left so many people dead. It is our firm conviction that sanctions should be 
continued until apartheid is completely dismantled. 

Papua pew Guinea applauds the achievement of Namibia's independence and 
commends all patties who were involved in this exercise. 

There are many changes taking place in the world economy today. The move 
towards a single-market Europe in 1992, regional initiatives such as the 
Asia-Pacific Economic Co-operation Group and the shift by Eastern European countries towards market-oriented economies have serious implications for developing countries.



 

The continuing global economic recession have had a considerable adverse impact 
on the economic and social well-bring of all nations. Inflation, high interest
rates, a change-rate instability, rising unemployment, slow growth and
protectionism have all taken their toll on our national economies. 

On a positive side, Eastern Europe's economic transition could offer new 
opportunities for developing economies through increased demand for their 
commodities. We believe that closer co-operation between developed and developing countries 
now are more important than ever. The benefits from new markets in Eastern Europe need to be evenly shared if open trading relations are to be 
maintained. The possible harmful impact on the financial resources available to the developing world must be minimised. 

The formation of the Asia-Pacific economic co-operation group is intended to 
develop closer co-operation between countries in the Asia-Pacific region, and also 

to accommodate developments taking place in Eastern Europe and elsewhere. 

The Lome IV Convention, which was signed on 15 December 1989, contains new concepts and ideas, which make it different from the three preceding arrangements. 

Lome IV contains increased financial packages for Africa, Caribbean and Pacific 
(ACP) countries, and includes now provisions for structural adjustments and 
assistance to ACP countries facing severe balance-of-payments difficulties. 

It is of considerable importance to ACP countries that the levels of 
development assistance agreed to in Lome IV remain unaffected by the opening up of 
Eastern Europe's wider contacts in the rest of the world. Any adjustment or restructuring of the world trading and financial system must not adversely affect   the position of the developing countries. The shifting of focus as well as the 
diversion of financial resources for developed countries to Eastern Europe, would 
greatly disadvantage the economies of the developing countries, whose claims to a more equitable distribution of the world's resources have been outstanding for decades. 

It is important that an open world trading system be maintained if economic prosperity is to be distributed  fairly. 

A strengthened general Agreement on tariffs and trade (GATT) is essential if 
we are to provide a stable framework for the expansion of trade, and to make 
possible the full integration of Central and Eastern Europe, as well as developing 
countries, into the global economy. we believe that the highest priority on the
international economic agenda is the need for a successful outcome to the Uruguay 
Round of talks at the end of this year. Difficult political decisions will have to 
be taken in order to achieve far-reaching and substantive results from all the 
items to be discussed at the Uruguay round.  

The remarkable political and economic changes that are taking place between
the super-powers in respect of Central and Eastern Europe, and those that are 
taking place in the Asia-Pacific region, the Middle East and elsewhere, point to 
the emergence of a new world order , with shifting alliances and economic groupings. 

Papua New Guinea is confident that the United Nations will address these issues and 
devise measures that will allow member States to cope with the uncertainties that 
lie ahead. 

We continue to support the United Nations in its unique role in the resolution 
of conflict, and in the building of a strong framework for international 
co-operation. Over the years we have supported the work of the United Nations 
because we believe it to be vital to the continuing development of a peaceful and 
prosperous world community. 

Finally, we assure you, Mr. President, and the Secretary-General of our 
continued support for efforts to maintain end develop the work of the United Nations.

